Citation Nr: 1214191	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  05-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable disability evaluation prior to September 8, 2010, for status post fractures of the mandible at the left angle and right pre-molar region, and to an evaluation in excess of 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from September 1963 to September 1967.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied a compensable evaluation for the disability at issue.  The Board Remanded the appeal in April 2008 so that the Veteran could be afforded a requested hearing before the Board.  

The Veteran requested a Travel Board hearing.  A hearing was conducted in 2006 by a Veterans Law Judge who is no longer employed by the Board.  The transcript of that hearing is not associated with the claims files.  The Veteran requested another hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2010.  The transcript of that hearing is associated with the claims file.  

A December 2011 rating decision increased the evaluation for the mandible fracture residuals to 20 percent, effective September 8. 2010.

The Veteran has submitted a claim for service connection, including for purposes of treatment, for loss of tooth #25.  The Board notes that tooth #25 was extracted during the Veteran's service at the time he sustained service-connected mandible fractures.  The Veteran also appears to contend that he is entitled to service connection for two additional teeth, #26 and #27.  No claim for service connection for tooth loss, including for treatment purposes, has been addressed by the RO.  The claim for service connection for loss of teeth is REFERRED for action deemed appropriate.


FINDINGS OF FACT

1.  VA examination conducted in December 2004 disclosed no compensable limitation of motion of the mandible or pathology on radiologic examination.   

2.  On August 22, 2005, the Veteran reported that severity of limitation of motion of the mandible had increased.
3.  There is no objective dental evidence of record describing the Veteran's impairment of mandible function during the period from the December 2004 VA examination until the September 2010 VA examination, and the August 22, 2005 report is the only subjective description during that period.  

4.  At the September 2010 VA examination, the Veteran demonstrated inter-incisal limitation of motion of the temporomandibular articulation to less than 30 millimeters.

5.  Resolving reasonable doubt in the Veteran's favor, the limitation demonstrated in September 2010 has been present since August 2005.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2005, the criteria for a compensable evaluation for service-connected disability status post fractures of the mandible at the left angle and right pre-molar region are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (2011).

2.  From August 22, 2005, to September 7, 2010, the criteria for a 20 percent rating, but no higher evaluation, for service-connected disability status post fractures of the mandible at the left angle and right pre-molar region, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (2011).

3.  From September 8, 2010, the criteria for an evaluation in excess of 20 percent for service-connected disability status post fractures of the mandible at the left angle and right pre-molar region are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Codes 9903, 9904, 9905 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to a compensable evaluation for his residuals of mandibular fractures prior to September 8, 2010, and to an evaluation in excess of 20 percent after that date.  Before addressing the claims on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.
VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the instant case, the RO issued a notice letter in November 2004.  This letter advised the Veteran about information and evidence needed to substantiate the claim and what information and evidence he should submit.  Later, after the initial unfavorable decision, the RO issued a March 2006 notice letter which advised the Veteran of the criteria governing the assignment of a disability rating and an effective date.  That letter was issued as part of the Veteran's notice that he was scheduled to appear at a Travel Board hearing in May 2006.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The letters, considered together, addressed each element required to meet the duty to notify the Veteran regarding his claim for an increased evaluation.  38 U.S.C.A. § 5103. 

Additional notice as to the evidence which might establish the claim for an increased rating was issued in November 2008.  The Veteran's testimony at his March 2010 Travel Board hearing demonstrates that he understood the types of evidence and content of the evidence that might substantiate his claim.  The transcript of the hearing establishes that the Veterans Law Judge who chaired the hearing fulfilled the duties to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2011).  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

Duty to assist

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, service treatment records were associated with the claims file in connection with the Veteran's 1991 claim, when service connection was granted for the disability at issue in this appeal.  VA treatment records since the 2004 claim have been associated with the claims file.  The VA treatment records may be incomplete, as records for the Veteran's 2006 VA cardiac bypass graft procedure are missing from the claims file.  The records of VA dental treatment may, therefore, be incomplete as well, despite the fact that 995 pages of numbered VA treatment records have been associated with the claims file on Remand.  As discussed below, rather than remanding the claim for further development to search for records of VA dental treatment during the period from August 22, 2005 through September 2010, the Board has resolved doubt in the Veteran's favor and determined that, if complete VA dental treatment record were associated with the claims files, those records would support the Veteran's August 2005 contention that his service-connected disability had increased in severity.

The Veteran submitted private dental opinions.  The Veteran indicated that there might be additional dental evidence or opinion available, and indicated, during his testimony, that he would submit such evidence.  He did not, however, identify any additional dental provider that VA should contact for evidence.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  

The Veteran has been afforded VA examination.  The Veteran testified on his own behalf.  The transcript of the Veteran's 2006 Travel Board hearing, which provided the Veteran's subjective observations of mandible impairment, cannot be located.  Therefore, as discussed further below, in order to resolve the claim without further development, doubt as to when increased disability was shown has been resolved in the Veteran's favor.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Law governing claims for increased disability evaluations

Disability ratings are intended to compensate reductions in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify various disabilities.  See 38 C.F.R. Part 4.  Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If the evidence for and against a claim is in equipoise, the claim will be granted.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Diagnostic Code 9904 provides the criteria for evaluating mandible malunion, and provides for a noncompensable rating when it results in slight displacement, a 10 percent rating when it results in moderate displacement, and a 20 percent rating when it results in severe displacement.  The NOTE to Diagnostic Code (DC) 9904 indicates that these ratings are dependent on the degree of motion and relative loss of masticatory function. 

Under DC 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm, a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm, a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm, and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905. 

Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


Facts and analysis

Historically, the Veteran was granted service connection for status-post fracture of the mandible at the left angle and right premolar region by a 1991 rating decision.  An initial noncompensable rating was assigned under DCs 9904 and 9999.   The rating assigned in 1991 remained in effect when the Veteran submitted the October 2004 claim underlying this appeal.  

On VA examination conducted in December 2004, the Veteran had no limitation of excursion of the jaw.  Lateral jaw motion to the left and to the right was to 5 mm, with inter-incisal motion described as normal.  The examiner stated that radiologic examination disclosed no bone loss.

In August 2005, the Veteran reported that his disability had increased in severity.  The Veteran testified before the Board in 2006, but that hearing transcript has not been associated with the claims file, and cannot be located.

On VA examination conducted on September 8, 2010, the Veteran reported limited jaw opening.  The Veteran denied pain with use of the jaw, but he complained of feelings of tightness and increased difficulty chewing and performing oral hygiene.  The range of right lateral excursion was measured as varying from 5 mm to 6 mm on repeated motions.  Left lateral excursion was also measured as varying from 5 mm to 6 mm on repeated motions.  Inter-incisal range of motion was measured as varying from 24 mm to 25 mm on repeated motions.  There was no evidence of the in-service mandible fractures on radiologic examination.  The examiner opined that bone loss currently present could not be attributed to the fractures in service.  The examiner based this opinion, in part, on the fact that the original fracture sites were no longer clearly visible.

The Veteran's inter-incisal limitation of motion as show at the 2010 VA examination warrants a 20 percent evaluation under DC 9905.  As noted above, there is no objective evidence that demonstrates when the Veteran's inter-incisal limitation became compensable.  Therefore, resolving doubt in the Veteran's favor, the Board finds that the increased severity to 20 percent was factually ascertainable as of August 22, 2005, when the Veteran submitted a statement indicating that his disability had increased in severity.  

The Veteran does not meet any criterion for an evaluation in excess of 20 percent.  The next higher rating, a 30 percent evaluation is assigned when inter-incisal range of motion is 11 to 20 mm.  However, as the Veteran did not manifest limitation to less than 24 mm, including on repeated motions, he does not meet or approximate the criteria for the 30 percent evaluation.  38 C.F.R. § 4.149.  The Board has considered the Veteran's complaints of tightness and difficulty opening his mouth.  Those complaints are contemplated by the 20 percent evaluation for limitation of inter-incisal opening.

The Board has considered whether a separate evaluation or higher evaluation may be based on bone loss.  However, the examiner who conducted the 2010 VA examination provided a clear opinion with supporting rationale to explain why current bone loss is not a manifestation of the service-connected disability.  There is no showing of any other functional impairment, to include consideration of pain, which would warrant a higher rating in excess of those assigned prior to and from August 22, 2005.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.59, 4.130.

Extraschedular Consideration

The Board's findings above are based on schedular evaluation.  To afford justice in exceptional situations, an extraschedular rating may also be provided.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, since the schedular criteria are based on limitation of inter-incisal opening and the Veteran has limitation of inter-incisal opening and tightness consistent with such limitation.  There is otherwise no indication of marked interference with employment in excess of that contemplated by the rating schedule.  The Veteran has not been hospitalized for his disability or related complications, and limitation of the incisal opening has not required special food, resulted in nutritional problems, or similar complaints.  There is no other evidence which the Board finds would render impractical the application of the regular schedular standards for the service-connected disability addressed hereinabove. 

For these reasons, the Board finds that the evidence does not support referral of the claim for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

						(CONTINUED ON NEXT PAGE)

ORDER

A 20 percent evaluation for status post fractures of the mandible at the left angle and right pre-molar region is granted from August 22, 2005, to September 7, 2010 no earlier, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.

The appeal for a compensable evaluation prior to August 22, 2005, and for an evaluation in excess of 20 percent from September 8, 2010, for status post fractures of the mandible at the left angle and right pre-molar region is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


